DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-8, 10, 11, 16, 17, 20-26, 28, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The search of the prior art does not disclose or reasonably suggest  a second gate insulation laver between the recess and the second gate electrode, the second gate insulation layer being on a top surface of the first gate insulation layer and including a material different from a material of the first gate insulation layer as required by amended independent claim 1.
The search of the prior art does not disclose or reasonably suggest a top surface of the interface insulation layer being higher than a top surface of the first gate electrode relative to a bottom surface of the first gate electrode as required by amended independent claim 20.
The search of the prior art does not disclose or reasonably suggest a second gate insulation layer between the recess and the second late electrode, the second gate insulation laver being directly on top surfaces of both the first gate insulation layer and the interface insulation layer, and the second gate insulation layer including a material different from a material of the first gate insulation layer as required by independent claim 25.
Claims 2-4, 6-8, 10, 11, 16, 17, 21-24, 26, 28, and 30 are allowable due to their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/21/20201 with respect to claims 1-4, 6-8, 10, 11, 16, 17, 20-26, 28, and 30 have been fully considered and are persuasive.  The previous rejections of claims have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891